DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 11-16, and 18-20 of copending Application No. 15/502,126 (reference application). Although the claims at issue are not identical, they are not the limitations of the examined claims 1 and 23 would have been obvious over the reference claim 1. 
With respect to claim 1, Application ‘126 claims a surgical instrument probe (see claim 1), comprising: a conductive rod (conductive rod in claim 1); a pencil handle hub attached to the (see pencil handle hub in claim 1); and an end effector (see end effector in claim 1).
With respect to claim 8, Application ‘126 claims that the end effector is a spatula, a J-hook, or a L-hook (see claims 4-7).
With respect to claim 9, Application ‘126 claims that the pencil handle hub defines an interior lumen extending from a proximal end of the pencil handle hub to a distal end of the pencil handle hub (see claim 1).
With respect to claim 10, Application ‘126 claims that the interior lumen of the pencil handle hub is attached to an outer surface of the elongated shaft at the proximal end of the elongated shaft (see claim 9).
With respect to claim 11, Application ‘126 claims that the pencil handle hub includes a flange extending radially from an outer cylindrical surface of the pencil handle hub (see claim 1).
With respect to claim 12, Application ‘126 claims that the pencil handle hub includes an anti-rotation feature configured to prevent relative rotation between the pencil handle hub and the elongated shaft (see claim 12).
With respect to claim 13, Application ‘126 claims that the anti-rotation feature includes one or more of a friction material, a compression fitting, radially extending protrusions, and radially extending slots (see claim 13).
With respect to claim 14, Application ‘126 claims that the end effector is secured to the elongated shaft via a crimp (see claim 14).

With respect to claim 16, Application ‘126 claims that the end effector is at least partially inserted into the opening or aperture at the distal end of the elongated shaft, and the end effector is secured within the opening or aperture via crimping (see claim 16).
With respect to claim 17, Application ‘126 claims that the elongated shaft includes insulation extending along an outer surface of at least a length of the elongated shaft (see claim 1).
With respect to claim 18, Application ‘126 claims that the insulation is heat shrink insulation (see claim 18).
With respect to claim 19, Application ‘126 claims that the insulation extends from the distal end of the elongated shaft to at least a distal portion of the pencil handle hub (see claims 19-20).
With respect to claim 20, Application ‘126 claims that the insulation extends over an outer surface of the distal portion of the pencil handle hub (see claim 1).
Therefore, examined claims 1 and 8-20 are not patentably distinct from reference claims 1, 4-7, 9, 11-16, and 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al., (US 20040019350; hereinafter Brien) in view of Wenchell (US 20060217666).
Regarding claim 1, Brien discloses (Figures 9 and 37) a surgical instrument probe, comprising: an elongated shaft (17) with a conductive rod, the elongated shaft defining an outer diameter and extending along an axial direction from a proximal end of the elongated shaft (17) to a distal end of the elongated shaft (17); a pencil handle hub attached to the elongated shaft (17) on the proximal end of the elongated shaft (17); and an end effector (45) connected to the distal end of the elongated shaft (17), ([0151]). Brien fails to disclose that the conductive rod defines an outer 
Brien also fails to disclose a sealing means fixedly attached to the outer diameter of the elongated shaft, and configured to form a barrier or seal between the elongated shaft and a trocar or surgical access port, the sealing means having a tapered conical or cylindrical outer surface. However, Wenchell teaches (Figures 1-3) a sealing means (100) configured to be fixedly attached to the outer diameter of an elongated shaft (302) of an instrument (300), and configured to form a barrier or seal between the elongated shaft (302) of the instrument and a trocar or surgical access port (200), ([0024]-[0030]), the sealing means (100) including a tapered conical outer surface or a cylindrical outer surface ([0026]: “outer portion 106 and inner portion 104 may have other shapes, such as elliptical, polygonal, partially truncated sphere or elliptoid, etc.”; so the sealing means 100 may include a tapered elliptical cone outer surface with a maximum diameter side tapering in a curved shape to a minimum diameter side as shown in annotated Figure 3 below; an example of a tapered elliptical cone shape is also provided below for reference). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    234
    197
    media_image2.png
    Greyscale

                                        Annotated Figure 3 of Wenchell                                    Example of tapered elliptical cone shape

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brien to include a sealing means, as taught by Wenchell, because the modification would form a fluid tight seal within the interior of the introducer assembly while also forming a fluid tight seal about the surgical instrument (Wenchell; [0005]) which would prevent debris from entering between the instrument and the introducer assembly.
Regarding claim 2, Brien in view of Wenchell teaches the device of claim 1, and Wenchell further teaches (Figures 1-2) that the sealing means (100) has elastic properties and is made of one or more of rubber, silicon, and polymers ([0024]-[0025]).
Regarding claim 3, Brien in view of Wenchell teaches the device of claim 1, and Wenchell further teaches (Figures 1-2) that the sealing means (100) defines an inner cannula (108) configured to receive an elongated shaft of an instrument ([0024]-[0030]).
Regarding claim 4, Brien in view of Wenchell teaches the device of claim 3, and Wenchell further teaches (Figures 1-2) that an inner diameter of the inner cannula (108) is less than the outer diameter of the elongated shaft (302) of the instrument prior to the sealing means (100) being attached to the outer diameter of the elongated shaft (302) of the instrument ([0024]-[0030]: the engagement between the shaft and the sealing means requires a fluid-tight fit between the two 
Regarding claim 6, Brien in view of Wenchell teaches the device of claim 1, and Wenchell further teaches (Figures 1-2) that the sealing means (100) has the tapered conical outer surface, the sealing means including a distal end and a proximal end, wherein the distal end of sealing means has a first outer diameter, wherein the proximal end of the sealing means has a second outer diameter, and wherein the first outer diameter is less that the second outer diameter ([0026]: “outer portion 106 and inner portion 104 may have other shapes, such as elliptical, polygonal, partially truncated sphere or elliptoid, etc.”; so the sealing means may include a tapered conical (polygonal) outer surface including a distal end having a first outer diameter and a proximal end having a second outer diameter greater than the first outer diameter).
Regarding claim 8, Brien in view of Wenchell teaches the device of claim 1, and Brien further discloses (Figures 9 and 37) that the end effector is a spatula, a J-hook, or a L-hook ([0232]).
Regarding claim 9, Brien in view of Wenchell teaches the device of claim 1, and Brien further discloses (Figures 9 and 37) that the pencil handle hub defines an interior lumen extending from a proximal end of the pencil handle hub to a distal end of the pencil handle hub ([0151]).
Regarding claim 10, Brien in view of Wenchell teaches the device of claim 9, and Brien further discloses that the interior lumen of the pencil handle hub is attached to an outer surface of the elongated shaft (17) at the proximal end of the elongated shaft (17), ([0151]).
Regarding claim 15, Brien in view of Wenchell teaches the device of claim 1 and Brien further discloses (Figures 9 and 37) that the elongated shaft (17) defines an opening or aperture at the distal end of the elongated shaft (17), ([0151]).
Regarding claim 17, Brien in view of Wenchell teaches the device of claim 1 and Brien further discloses (Figures 9 and 37) that the elongated shaft (17) includes insulation (90) extending along an outer surface of at least a length of the elongated shaft (17), ([0151]).
Regarding claim 18, Brien in view of Wenchell teaches the device of claim 17 and Brien further discloses (Figures 9 and 37) that the insulation (90) is heat shrink insulation ([0174]).
Regarding claim 19, Brien in view of Wenchell teaches the device of claim 17 and Brien further discloses (Figures 9 and 37) that the insulation (90) extends from the distal end of the elongated shaft (17) to at least a distal portion of the pencil handle hub ([0151]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brien in view of Wenchell, as applied to claim 1 above, and further in view of Barnes (US 20100241078).
Regarding claim 7, Brien in view of Wenchell teaches the device of claim 1, but fails to teach that the tapered conical outer surface includes a bellows or ridges portion. However, Barnes teaches (Figures 2-3) a sealing means (100) for a surgical instrument probe, wherein the tapered conical outer surface of the sealing means (100) includes a bellows or ridges portion ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brien in view of Wenchell such that the tapered conical outer surface includes a bellows or ridges portion, as taught by Barnes, because the modification would enable the sealing means to absorb forces and torques, allowing deflection of the sealing means if necessary (Barnes; [0019]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brien in view of Wenchell, as applied to claim 9 above, and further in view of Quick et al., (US 6607528; hereinafter Quick).
Regarding claim 11, Brien in view of Wenchell teaches the device of claim 9 above, but fails to teach that the pencil handle hub includes a flange extending radially from an outer cylindrical surface of the pencil handle hub. However, Quick teaches (Figure 1) a surgical instrument probe (10) having a flange (17) disposed on a distal end of the pencil handle hub and extending radially from an outer cylindrical surface of the pencil handle hub (15), (Col. 5, lines 15-24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brien in view of Wenchell to include a flange, as taught by Quick, because the modification would protect the hand of the operator during operation (Quick; Col. 5, lines 15-24). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brien in view of Wenchell, as applied to claim 9 above, and further in view of Weaver et al., (US 5496315), hereinafter Weaver.
Regarding claims 12 and 13, Brien in view of Wenchell teaches the device of claim 9, but fails to teach that the pencil handle hub includes an anti-rotation feature configured to prevent relative rotation between the pencil handle hub and the elongated shaft, wherein the anti-rotation feature includes one or more of a friction material, a compression fitting, radially extending protrusions, and radially extending slots. However, Weaver teaches (Figure 1) a device in which a pencil handle hub includes an anti-rotation feature (20a) configured to prevent relative rotation between the pencil handle hub and an elongated shaft (10), wherein the anti-rotation feature (20a) includes one or more of a friction material, a compression fitting, radially extending protrusions, and radially extending slots (Col. 2, lines 60-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brien in view of . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brien in view of Wenchell, as applied to claim 1 above, and further in view of Seddon et al., (US 20130226170), hereinafter Seddon. 
Regarding claim 14, Brien in view of Wenchell teaches the device of claim 1, but fails to teach that the end effector is secured to the elongated shaft via a crimp. However, Seddon teaches a device in which an end effector (200) is secured to an elongated shaft (102) via a crimp ([0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brien in view of Wenchell such that the end effector is secured to the elongated shaft via a crimp, as taught by Seddon, because the modification would provide a secure connection between the two parts (Seddon, [0039]) to prevent any unwanted movement.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brien in view of Wenchell, as applied to claim 15 above, and further in view of Seddon. 
Regarding claim 16, Brien in view of Wenchell teaches the device of claim 15 and Brien further discloses (Figures 9 and 37) that the end effector (45) is at least partially inserted into the opening or aperture at the distal end of the elongated shaft (17), ([0232]), but fails to disclose that the end effector is secured within the opening or aperture via crimping. However, Seddon teaches a device in which an end effector (200) is secured to an elongated shaft (102) via a crimp ([0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brien in view of Wenchell such that the end effector is secured to the elongated shaft via a crimp, as taught by Seddon, because the modification would provide a secure connection between the two parts (Seddon, [0039]) to prevent any unwanted movement. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brien in view of Wenchell, as applied to claim 19 above, and further in view of Yamanashi et al., (US 5019076), hereinafter Yamanashi.
Regarding claim 20, Brien in view of Wenchell teaches the device of claim 19, but fails to teach that the insulation extends over an outer surface of the distal portion of the pencil handle hub. However, Yamanashi teaches a device in which an elongate conductive portion and a handle are insulated (Col. 5, lines 26-45; Col. 7, lines 23-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brien in view of Wenchell to include insulation over the outer surface of the distal portion of the pencil handle hub, as taught by Yamanashi, because the modification would minimize capacitive coupling to the surgeon’s hand or arm (Yamanashi; Col. 7, lines 23-26) to enhance safety of the device.
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
Regarding Applicant's argument that Wenchell teaches away from modifying the sealing means to have a tapered conical or cylindrical outer surface because the seal element (102) is specifically designed to be spherical, and such modification would improperly destroy an advantageous property, Examiner respectfully disagrees. Wenchell does not teach away from having a tapered conical or cylindrical outer surface. Specifically, Wenchell teaches that the seal element (102) is spherically or a partial or truncated sphere ([0007], [0010], [0026], [0027]). A truncated sphere includes a maximum diameter at one side tapering inwards to another side with a minimum diameter, which is shown in annotated Figure 3 of Wenchell below. As further shown 
Therefore, Examiner maintains that the current rejections under the Brien/Wenchell combination remain tenable. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    234
    197
    media_image2.png
    Greyscale

                                        Annotated Figure 3 of Wenchell                                    Example of tapered elliptical cone shape

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794